Citation Nr: 0218192	
Decision Date: 12/16/02    Archive Date: 12/24/02

DOCKET NO.  00-11 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Nashville, Tennessee



THE ISSUE

Entitlement to service connection for a low back disorder. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel



INTRODUCTION

The veteran served on active duty from March 1977 to April 
1983.  He had subsequent service in the Army National 
Guard from 1985 to 1999.  A line of duty determination 
report reflects that he served on active duty for training 
(ACDUTRA) from August 3, 1991 to August 18, 1991, and 
sustained a back injury in the line of duty on August 3, 
1991.  This case comes before the Board of Veterans' 
Appeals (Board) from a February 2000 rating decision of 
the Nashville, Tennessee Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In April 2001, the 
Board remanded the case for additional development.


FINDINGS OF FACT

1.  While the veteran sustained a low back injury prior to 
service, a low back defect was not noted on service 
entrance examination, when he was found fit for duty.  

2.  During active duty service and on ACDUTRA, the veteran 
sustained further low back injuries, as likely as not 
resulting in chronic increased low back disability.


CONCLUSION OF LAW

The veteran's low back disability was aggravated in 
service.  38 U.S.C.A. §§ 1131, 1153 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veteran's Claims Assistance 
Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107.  Regulations implementing the VCAA have now 
been published at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA applies in the instant case.  See 
VAOPGCPREC 11-2000. 
 
VA has fully complied with the mandates of the VCAA.  The 
claim has been considered on the merits, and well-
groundedness is not an issue.  The veteran was provided a 
copy of the rating decision explaining why his claim of 
service connection for a low back disorder was denied.  
While a May 2000 statement of the case (SOC) advised the 
veteran of his evidentiary development responsibilities in 
terms of well-groundedness, a supplemental statement of 
the case (SSOC) dated in October 2002 provided the proper 
notice of applicable laws and regulations, as well as 
development responsibilities, in compliance with the VCAA.  
Furthermore, the record is sufficient to address the claim 
at issue, and the veteran is not prejudiced by the 
determination below. 

Background

On a February 1977 examination for service entrance, the 
veteran's spine was normal.  Service medical records 
reveal that he injured his back more than once during 
active duty and was treated for back problems on numerous 
occasions.  In January 1978, he was treated for complaints 
of back pain after lifting an antenna set.  The assessment 
was mild back strain.  In December 1977, he was again 
treated for low back pain, following a weightlifting 
injury.  The impression was lumbar strain. In June 1979, 
he was treated for a pulled low back muscle after bending 
over and reaching backwards.  In July 1982, he was seen 
for complaints of low back pain after lifting a toolbox.  
X-rays taken to determine whether the veteran had a 
herniated nucleus pulposus were negative.  Left side spasm 
was noted, and the impression was acute low back strain.  
While his spine was evaluated as normal on February 1983 
examination prior to separation, the veteran reported 
recurrent back pain in his medical history, and noted that 
he had low back pain most of the time.

Service records reflect that the veteran again injured his 
lower back during ACDUTRA in August 1991.  He was 
initially treated in the emergency room at the US Army 
Hospital at Fort Stewart before being moved the next 
morning to Winn Army Hospital.  The record also reflects 
that a determination was made that this injury was in line 
of duty.  Treatment records noted a history of pulled back 
muscles at the age of 17.  August 1991 X-rays revealed 
mild lumbar scoliosis with concavity to the left; no other 
abnormality was seen.  In an August 1996 report of medical 
history, the veteran noted a history of back problems.  He 
did not check "yes" next to recurrent back pain, but did 
indicate that he wore a brace or back support.

A July 1996 private record from Knoxville Neurology 
reveals that the veteran had complaints of chronic 
intermittent lower back pain with pain and weakness in the 
lower extremities.  An August 1996 MRI revealed central 
disc herniation at L5-S1 with spinal stenosis.

In an April 1997 report from the Neurosurgical Associates, 
it was noted that the veteran had hyperextended his back 
at age 17, and that he had had increasingly severe back 
pain and back symptomatology over the past year.  His legs 
now gave way unexpectedly.  It was reported that three 
years prior the veteran had similar complaints, which were 
relieved by epidural cortisone. 

The impression on a private MRI in March 1998 was broad 
disc protrusion centrally at the L5-S1 level causing 
effacement of the thecal sac with at least abutment of the 
proximal nerve roots bilaterally.  The findings were 
considered similar to those on a prior study in August 
1996.  In July 1998, the veteran underwent surgery to 
correct his herniated nucleus pulposus, L4-5, L5-S1.  
Private medical records dated in October and November 1999 
show that the veteran was treated for degenerative and 
herniated lumbar disc disease, with evidence of chronic 
lumbar radiculopathy.

On VA examination in June 2001, the veteran's  history of 
a low back problem in adolescence and of low back injury 
on ACDUTRA in 1991 was noted.  At that point he had some 
pain radiating to his left knee.  Symptoms reportedly 
increased in June 1998, necessitating surgery to repair a 
herniated nucleus pulposus in July 1998.  The current 
diagnosis was status post hemilaminectomy L5-S1 
bilaterally, with discectomy with continued lumbar pain 
and radiculopathy.  The examiner indicated that it was 
apparent that the veteran had back problems prior to 
service.  She went on to state that while she did not feel 
that the initial etiology of the current back disorder was 
the 1991 incident in service, it was possible that the 
back problem could have been exacerbated in service.  

Analysis

A veteran is entitled to service connection for disability 
resulting from disease or injury that was incurred in 
service or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 
3.306(a).

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between an in-service 
injury or disease and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

A pre-existing injury or disease will be considered to 
have been aggravated during active service where there is 
an increase in disability during such service, unless 
there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether a preponderance of the evidence 
is against the claim, in which case, it is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran currently has postoperative lumbosacral disc 
disease.  RO decisions have denied service connection, 
finding that his back problems stem not from the 1991 
injury, but from a pre-service injury at age 17.  

Initially, the Board finds that while relatively recent 
medical records note a history of a preservice low back 
injury, such injury was not reported, and no residuals of 
such an injury were noted, at service entrance in 1977.  
Hence, he is presumed sound on service entrance.  
38 U.S.C.A. § 1111.

Although a chronic low back disorder was not diagnosed in 
service, the Board finds significant that service medical 
records document several back injuries and treatment for 
back problems during service, as well as complaints of 
back pain at separation.  Additionally, there is clear 
evidence that the veteran sustained a low back injury on 
1991 ACDUTRA.      

In April 2001, the Board remanded this case for additional 
development, to include a VA orthopedic examination with 
medical opinion as to the likelihood that the veteran's 
current low back problems are related to service.  The 
impression on June 2001 examination was essentially to the 
effect that while the veteran's current low back disorder 
was not incurred in service, but could have been 
aggravated therein.  This medical opinion is consistent 
with contemporaneous medical records (documenting that the 
veteran was fit for duty on service entrance, but required 
treatment for back problems/injuries on active duty and 
for injury on ACDUTRA. 

While the evidence is clear, and it is not in dispute, 
that the veteran had some sort of  low back injury prior 
to service, there is also ample evidence that he was 
asymptomatic for low back disability at service entry, 
that he sustained further low back injury, resulting in 
increased low back disability, during active service, and 
that he sustained still further low back injury on 
ACDUTRA.  And while there is competent evidence (a medical 
statement/opinion) that the veteran's low back disability 
may have had a preservice origin, the evidence also shows 
that during service, and again on ACDUTRA, the low back 
disability increased in severity, and has persisted at the 
increased level since.  All the elements necessary to 
establish service connection based on aggravation are met, 
and service connection for a low back disability on such 
basis is warranted. 


ORDER

Service connection for a low back disorder is granted.



		
	George R. Senyk
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

